08/25/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0407



                             No. DA 20-0407


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

KEITH WILLIAM WALKER,

           Defendant and Appellant,

                                ORDER


     Upon consideration of Appellant’s unopposed motion for extension

of time, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including September 30, 2021, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                   August 25 2021